DETAILED ACTION

Response to Amendment
	In the reply filed 1/20/2021, applicant amended Claims 31 and 55.  Claims 31-58 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to the 35 USC 101 and 103 rejections from the previous office action have been found persuasive in view of the claim amendments filed 1/20/2022.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


	
	Claims 31-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,905,591. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader than the claims of the patent.  Claim 31 of the present application uses the language “disrupts” while the patent claim 1 uses “tearing” and “cutting”. Tearing and cutting are forms of disrupting. Similarly, the “protrusions” of the present claim 31, encompass the “cutting edge” and “blunt-tissue engaging surface” of the patent claim 1.

Claims 31-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 269-291 of copending Application No. 16/699,039. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially the same as the ‘039 claims, but presented as a method of use rather than a device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
Claims 31-58 would be allowable upon filing of a terminal disclaimer to overcome the double patenting rejections set forth above.  The following is a statement of reasons for the indication of allowable subject matter:  
The instant claims are drawn to a method of disrupting tissue in an eye, the method comprising inserting a distal portion of a device into the anterior chamber.  The distal portion comprises a blunt distal guide member and a tissue disruptor comprising a first protrusion extending radially inwardly from the shaft and a second protrusion disposed radially outwardly from the shaft.  The distal guide member is advanced along a circumferential contour of Schlemm's Canal away from the portion of Schlemm's 
The prior art does not teach or suggest the combination of a blunt distal guide member and a tissue disruptor comprising a first protrusion extending radially inwardly from the shaft and a second protrusion disposed radially outwardly from the shaft, wherein the first protrusion disrupts trabecular meshwork tissue while the he second protrusion simultaneously disrupts an outer wall of Schlemm's Canal.
The previously cited prior art (Barnett and Badawi) fail to teach or suggest these features for the reasons set forth by applicant in the arguments filed 1/20/2022.  Additionally, Kahook (2018/0360661) and Sorensen (US 7,959,641) fail to teach or suggest the claimed blunt distal guide member and tissue disruptor configuration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781